Order issued April 30, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00428-CV
____________

IN RE JAVIER ABELARDO TORRES, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Javier Abelardo Torres, has filed a petition for writ of mandamus
asking this Court to order the Texas Department of Criminal Justice -  Institutional
Division Board of Classification and Records (TDCJ) to correct his time credits.  This
Court has no authority to grant mandamus relief against the TDCJ.  There is no basis
for this Court to enforce its jurisdiction.  See Tex. Gov't Code Ann. § 22.221(a)
(Vernon Supp. 2002); In re Washington, 7 S.W.3d 181, 182 (Tex. App.-Houston [1st
Dist.] 1999, orig. proceeding).  Nor does appellant complain about a district or county
court judge.  See Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2002).
	We dismiss the petition for writ of mandamus for want of jurisdiction.
PER CURIAM
Panel consists of Justices Cohen, Jennings, and Radack .
Do not publish.  Tex. R. App. P. 47.